October 2, 2012 CHS Inc. Confidential Draft
Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.



DISTILLERS CRUDE CORN OIL
MARKETING AGREEMENT


This Distillers Crude Corn Oil Marketing Agreement is made as of November 4,
2013 (the "Effective Date") by and between CHS Inc., a Minnesota cooperative
corporation ("Marketer"), and Highwater Ethanol LLC, a Minnesota Limited
Liability Corperation ("Producer").


WHEREAS, Producer own and operators an ethanol production facility in Lamberton,
Minnesota (the "Facility"); and


WHEREAS, subject to the terms and conditions set forth in this Agreement,
Producer desires to engage Marketer as its exclusive marketer of Oil produced at
the Facility.


NOW, THEREFORE, in view of the foregoing, Marketer and Producer agree as
follows:


ARTICLE I
Definitions


1.1    Definitions. The definitions set forth in this Section 1.1 apply to this
Agreement. Any word, phrase or expression that is not defined in this Agreement
that has a generally accepted meaning in the feed trade industry in the United
States shall have such meaning in this Agreement.


(a)"Buyer" means an entity to which Marketer sells Oil.


(b)"Commencement Date" means the date on which Marketer commences marketing
Producer's Oil pursuant to the mutual agreement of Producer and Marketer.


(c)"Execution Costs" means: (i) the actual costs charged by a third party, or
otherwise incurred, for freight and/or transportation of the Oil from the
Facility to a Buyer including, without limitation, charges and fees for any and
all railcar leases, transloading costs, brokerage costs, shrink incurred as a
result of the loading and unloading of the Oil during transportation process,
interim storage and/or terminaling incurred prior to delivery; (ii) sales taxes,
VAT and such other taxes, duties, import or export fees or costs, tariffs, fees
or charges as may be applicable to the purchase, delivery or sale of the Oil as
contemplated under this Agreement; and (iii) all other costs, expenses, fees or
charges charged by a third party in connection with such transportation and
delivery to a Buyer, without mark-up by Marketer, and without charge for
Marketer's administrative costs.


(d)"FOB" has the definition set forth in Incoterms 2010, as published by the
International Chamber of Commerce.


(e)"Initial Term" means the *** term following the Commencement
Date.


(f)    "short Ton" means one short ton of Oil, (2000 pounds) measured in
accordance with customary industry weights and measures.






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



(g)    "Oil" means distillers' crude corn oil.


(h)    "Oil Specifications" means the specifications mutually agreed to by
Marketer and Producer from time to time, including, without limitation, those
specifications set forth in Section 2.5 of this Agreement.


(i)    "Renewal Term" means a *** term following the Initial Term or
then-current Renewal Term.


(j)    "Transportation" means truck, railroad, pipe, vessel or other means of
transportation agreed to by Marketer and Producer.


ARTICLE II
Marketing of Oil


2.1    Exclusive Marketer. Marketer shall be the exclusive marketer of Oil
produced at the Facility.


2.2    Sale and Purchase. Subject to the terms and conditions set forth in this
Agreement, Producer shall sell to Marketer and Marketer shall purchase from
Producer all Oil produced at the Facility in accordance with the terms set forth
in Section 2.3 of this Agreement. Producer estimates that on an annual basis it
will make available for delivery to Marketer approximately 2 million gallons of
Oil. Marketer and Producer agree that Producer has no obligation to produce such
amount of Oil and shall incur no liability for failing to produce such amount of
Oil; provided, however, that Producer shall be obligated to produce all Oil that
is subject to an Accepted Contract and shall be liable for failing to make such
amount of Oil available for delivery to Marketer.


2.3    Accepted Contracts. Pursuant to the terms and conditions set forth in
this Section 2.3, Marketer shall execute contracts with Buyers for the sale of
Oil to such Buyers. Prior to executing such contracts, Marketer shall promptly
communicate to Producer the terms and conditions of such contracts, including
the price, volume and term of such commitments (a "Contract Offer"). Marketer
shall give notice of all Contract Offers to the Producer employee set forth at
the end of this Section 2.3 or such other Producer employee designated by
Producer in writing (such Producer employee, the "Producer Contact") via
telephone, e-mail or any other form of communication agreed to by Marketer and
Producer. Upon receipt of a Contract Offer, the Producer Contact shall
immediately direct Marketer to either reject or accept such Contract Offer. Any
Contract Offer shall be deemed rejected if not accepted by the Producer Contact:
(a) during the same telephone call on which the Contract Offer was provided; or
(b) within two hours after delivery of the e-mail or other written or electronic
communication pursuant to which the Contract Offer was provided. Marketer shall
provide to Producer a written sales confirmation following receipt of Producer's
acceptance of a Contract Offer ("Accepted Contract"). Once Producer has
authorized an Accepted Contract, and notwithstanding whether Marketer actually
receives a returned signed sales confirmation from Producer, Producer shall be
obligated to make the Oil that is subject to such Accepted Contract available
for delivery to Marketer. If any Contract Offer is rejected, for whatever
reason, Marketer shall have no obligation to, and shall have no liability for
its failure to, purchase the quantity of Oil that is subject to such rejected
Contract Offer.


Until Producer notifies Marketer in writing otherwise, the Producer Contact
shall be:


Name: Tom Streifel, HWE Commodity Manager or Brian Kletscher, CEO




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



Telephone Number: 507-752-6160
Facsimile Number: 507-752-6162
e-mail: tom.streifel@highwaterethanol.com or
brian.kletscher@highwaterethanol.com


2.4    Price and Payment.


(a)FOB Facility Price. For all Oil sold by Producer to Marketer pursuant to this
Agreement, Marketer shall pay to Producer the FOB Facility Price. "FOB Facility
Price" means the actual price that Marketer invoices to and receives from its
Buyers pursuant to Accepted Contracts (the "Marketer Actual Price") less a
marketing fee equal to *** of Oil (the "Marketing Fee") less the Execution
Costs. Marketer may, at any time upon notice to Producer, purchase Oil for its
own account, in which case the Marketer Actual Price shall equal a price
mutually agreed to by Marketer and Producer.


(b)Payment. Marketer shall pay Producer the FOB Facility Price within 10
calendar days after receipt by Marketer of a certified weight certificate for
Oil shipped to a Buyer prepared in accordance with Section 2.12 of this
Agreement.


(c)Set-Off. Marketer may exercise a right of offset with respect to any payment
or obligation that is due to Marketer from Producer pursuant to this Agreement
or any agreement between Marketer and Producer against any payment, delivery or
other obligation owed by Marketer to Producer pursuant to this Agreement or any
other agreement between Marketer and Producer.


(d)Arbitrage. Marketer and Producer agree that market conditions from time to
time may allow Marketer to achieve additional value from Accepted Contracts
through location arbitrage or other commercial means. In such instances,
Marketer shall notify Producer of the potential arbitrage transaction and its
potential benefits. Producer shall immediately respond in writing if Producer
desires to proceed with the arbitrage transaction, and any financial benefit
realized pursuant to such arbitrage transaction shall be for the Producer.


2.5    Quality. Producer hereby represents, warrants and covenants to Marketer
that:


(a)    except for any Oil purchased by Marketer during the two-month period
following the Commencement Date, all Oil shall be manufactured in a feed
facility that does not handle or store products containing animal proteins
prohibited in ruminant feed;


(b)    except for any Oil purchased by Marketer during the two-month period
following the Commencement Date, at the time of completion of Delivery pursuant
to Section 2.7 of this Agreement, all Oil shall meet the Oil Specifications;


(c)    except for any Oil purchased by Marketer during the two-month period
following the Commencement Date, at the time of completion of Delivery pursuant
to Section 2.7 of this Agreement, all Oil shall meet the following minimum
standards:


Total Fatty Acid
Unsaponifiable Matter
Insoluble Matter
Moisture
Free Fatty Acids
Min
Max
Min
Max
Min
Max
Min
Max
Min
Max
80%
 
 
3%
 
0.5%
 
1%
 
15%







--------------------------------------------------------------------------------





(d)    at the time of completion of Delivery pursuant to Section 2.7 of this
Agreement, all Oil shall comply with all applicable federal, state and local
laws, ordinances, penilits, orders, rules and regulations, including, without
limitation, those governing the production, quality, naming, labeling and sale
of Oil and all industry standards then in effect;


(e)    all Oil shall be merchantable, have not been adulterated or misbranded
and may be lawfully introduced into commerce; and


(f)    Producer has, and shall transfer to Marketer, good title to all Oil, free
and clear of all security interests, liens and encumbrances.


2.6    Marketer's Damages. Producer must give Marketer no less than 10 calendar
days' prior written notice if Producer cannot supply to Marketer any Oil that
Producer has agreed to provide to Marketer pursuant to this Agreement. If
Producer fails to provide any Oil that Producer has agreed to provide to
Marketer pursuant to this Agreement, Marketer may purchase the quantity of such
undelivered Oil from other sources to the extent necessary to perform Marketer's
obligations under Accepted Contracts after providing Producer with not less than
three calendar days' advance notice of its intention to do so. In such event,
Marketer shall be entitled to recover from Producer any and all reasonable
out-of-pocket costs and expenses Marketer incurs in excess of the FOB Facility
Price in connection with such purchase.


2.7    Delivery and Title. "Delivery" means the physical transfer of Oil to the
possession of Marketer at the Facility on an FOB basis. Title, risk of loss
and/or damage and shipping responsibility shall pass from Producer to Marketer
upon completion of the Delivery. Until such time, Producer shall be deemed to be
in control and possession of, and shall have title to and bear the risk of loss
of and/or damage to, all Oil. Marketer and/or Marketer's agents shall be given
access to the Facility as reasonably necessary for Marketer and/or Marketer's
agents to arrange for Delivery of the Oil to Marketer. Marketer shall schedule
the loading and shipping of all outbound Oil purchased pursuant to this
Agreement pursuant to Section 2.11 of this Agreement, but all labor and
equipment required to load the Transportation shall be supplied by Producer
without charge to Marketer.


2.8    Production Estimates. Five calendar days before the end of each calendar
month during the term of this Agreement, Producer shall provide to Marketer a
forecast of the volume of Oil expected to be produced by Producer during the
following calendar month. Producer shall immediately notify Marketer of any
changes to any such Oil production forecast as soon as Producer has knowledge of
any such change.


2.9    Handling. Producer shall handle all Oil in a good and workmanlike manner,
in accordance with Marketer's reasonable written requirements and consistent
with normal industry practice and standards. Producer shall maintain the
Facility's truck and railroad loading facilities in safe operating condition
consistent with normal industry practice and standards. Producer shall visually
inspect all trucks and railroad cars to ensure cleanliness so as to avoid
contamination from contaminants apparent to the naked eye.


2.10    Storage at the Facility. At all times during the term of this Agreement,
Producer shall maintain, at Producer's sole cost, storage space at the Facility
for the minimum storage of an average of five calendar days' production of Oil.
Producer shall be responsible at all times for the quality and condition of the
Oil in storage at the Facility and shall be responsible for all maintenance of
such storage




--------------------------------------------------------------------------------



at the Facility.


2.11    Transportation. At least five calendar days prior to the beginning of
the week during which Oil produced by Producer will be removed from the
Facility, Marketer shall schedule for removal by approved Transportation the
actual quantity of Oil produced by Producer in the relevant week less that
amount of Oil that Marketer and Producer agree shall be stored at the Facility.
If Producer fails to provide the labor, equipment or facilities necessary to
meet Marketer's loading schedule, Producer shall be responsible for any and all
actual demurrage and wait-time costs and expenses incurred by Marketer resulting
from such failure. Marketer shall use commercially reasonable efforts to order
and supply approved Transportation as scheduled for approved Transportation
shipments to transport the Oil. On a daily basis, Producer shall inform Marketer
of the inventory and production status for the Facility by 8:30 a.m. CST/CDST.
Producer shall utilize all commercially reasonable efforts to purchase and
install equipment for the electronic transfer of loading and inventory data to
Marketer on a continuous basis. Marketer and Producer shall cooperate in
coordinating production schedules, loading schedules and transportation
arrangements, including, without limitation, promptly notifying the other party
of any changes, and by using commercially reasonable efforts to mitigate damages
in all cases.


2.12    Quantity. The quantity of Oil delivered to Marketer from the Facility
into Transportation shall be established by weight certificates prepared by
Producer, at no cost to Marketer, from the scale at the Facility, which scale
shall be certified at the time of weighing and shall comply with all applicable
federal, state and local laws, ordinances, orders, rules and regulations.
Marketer and/or Marketer's agents shall be given access to the Facility to
observe any such measurements.


2.13    Non-Conforming Oil. Notwithstanding anything to the contrary set forth
in this Agreement, Marketer shall have no obligation to purchase any Oil from
Producer that does not meet the Oil Specifications.


2.14     Rejection of Oil. Payment of invoice and acceptance of delivery do not
waive Marketer's rights if any Oil does not comply with the Oil Specifications
at the time of completion of Delivery pursuant to Section 2.7 of this Agreement.
Unless otherwise agreed between Marketer and Producer, and in addition to any
other available remedies at law or in equity to which Marketer may be entitled,
Marketer may, without obligation to pay, reject any Oil that fails to conform in
any material respect to the requirements set forth in this Agreement, including,
without limitation, meeting the Oil Specifications, at the time of completion of
Delivery pursuant to Section 2.7 of this Agreement. Should any Oil be seized or
condemned by any governmental department or agency for any reason, such seizure
or condemnation shall operate as a rejection by Marketer of the Oil seized or
condemned and Marketer shall not be obligated to offer any defense in connection
with the seizure or condemnation. When a rejection occurs, Marketer may, at its
option:


(a)dispose of the rejected Oil after first offering Producer a reasonable
opportunity of examining and taking possession of such rejected Oil provided
that the condition of the Oil reasonably appears to Marketer to permit a delay
in disposition to allow for such opportunity to examine and take possession;


(b)dispose of the rejected Oil in any manner directed by Producer that Marketer
can accomplish without violating any applicable federal, state or municipal law,
ordinance, permit, order, rule or regulation or any property rights; or


(c)    return the rejected Oil to Producer.




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



Title and risk of loss of any rejected Oil shall pass to Producer at the time of
rejection by Marketer. Marketer's obligations with respect to any rejected Oil
shall be fulfilled upon rejection. Producer shall reimburse Marketer for all
costs incurred by Marketer in storing, transporting, returning and disposing of
any rejected Oil. Marketer shall have no obligation to pay Producer for any
rejected Oil and may deduct costs and expenses to be reimbursed by Producer from
amounts otherwise owed by Marketer to Producer pursuant to Section 2.4(c) of
this Agreement. Any rejection of Oil shall not relieve Producer of its
obligations to deliver Oil conforming to the Oil Specifications as and when and
in the amounts required under this Agreement.


2.15 Retention of Samples. Producer shall take a minimum of one representative
sample from each load of Oil before it leaves the Facility, using standard
sampling methodology. Producer shall label these samples to indicate the date of
shipment, and the applicable for of Transportation used to transport such Oil.
Producer shall retain the samples and labeling information for no less than one
year after the date taken and shall make such samples available to Marketer upon
Marketer's request.


2.16 Determination of Credit. Notwithstanding anything in this Agreement to the
contrary, all determinations regarding extension of credit to, or the credit
worthiness of, Buyers or potential Buyers resides exclusively with Marketer.
Producer acknowledges and agrees that Marketer may reject contracts based on its
determination of creditworthiness of certain Buyers and that any such rejection
shall not be deemed a breach of Marketer's obligations under this Agreement.


2.17    Trade Rules. All purchases and sales of Oil made pursuant to this
Agreement shall be governed by the National Oil Processors Association Trade
Rules.


ARTICLE III
Term and Termination; Change in Control of Producer


3.1    Term. This Agreement shall take effect as of the Effective Date and shall
continue in full force and effect through the ***. Thereafter, this Agreement
shall automatically renew for successive Renewal Terms until either Marketer or
Producer terminates this Agreement as by giving the other party at least 120
calendar days' advance written notice of such termination.


3.2    Termination. Notwithstanding anything to the contrary set forth in this
Agreement, this Agreement may be terminated in accordance with the following
provisions:


(a)Marketer and Producer may immediately terminate this Agreement at any time by
mutual written agreement;


(b)Marketer or Producer may terminate this Agreement by giving notice in writing
to the other party in the event the other party is in material breach of this
Agreement and has failed to cure such breach within 30 calendar days of receipt
of written notice of such breach from the other party;


(c)Marketer or Producer may immediately terminate this Agreement at any time by
giving notice in writing to the other party should the other party file a
petition of any type as to its bankruptcy, be declared bankrupt, become
insolvent, make an assignment for the benefit of creditors, go into liquidation
or receivership or otherwise lose legal control of its business, or should the
other party or a substantial part of its business come under the control of a
third party;






--------------------------------------------------------------------------------



(d)    Marketer may immediately terminate this Agreement at any time by giving
notice in writing to Producer if Marketer determines, in its reasonable
discretion, that significant changes or events within the U.S. government or
regulatory structure of the U.S. government have caused, or are likely to cause,
conditions under which Marketer will not be able to perform its obligations in
the manner contemplated by this Agreement;


(e)    Marketer may immediately terminate this Agreement at any time by giving
notice in writing to Producer if Marketer determines, in its reasonable
discretion, that Marketer is unable to secure such number of potential Buyers
having acceptable credit risk to perform Marketer's obligations under this
Agreement; or


(f)    Marketer or Producer may terminate this Agreement in the event the
performance of the other party is prevented by reason of the occurrence of an
event of force majeure in accordance with Section 5.2 of this Agreement.


3.3    Effects of Termination. Upon the termination of this Agreement:


(a)Producer shall deliver all Oil to Marketer that is subject to an Accepted
Contract pursuant to the terms and conditions set forth in such Accepted
Contract;


(b)Marketer and Producer shall immediately satisfy all outstanding payment
obligations to the other party;


(c)Sections 1.1, 2.4, 2.5, 2.7, 2.13, 2.14, 2.17, 4.1 and 4.2 and Article V of
this Agreement shall survive the termination of this Agreement; and


(d)all obligations, promises and agreements of Marketer and Producer that
expressly, or by their nature, survive the termination of this Agreement shall
continue in full force and effect subsequent to, and notwithstanding, the
termination of this Agreement until such obligation, promise or agreements is
satisfied or by its nature expires.


3.4    Change in Control of Producer. If Producer, in any way, sells, assigns,
grants, hypothecates, disposes of or otherwise transfers to any party (a "Change
in Control Buyer") the Facility and/or substantially all of Producer's assets
such that Producer cannot produce and deliver Oil to Marketer pursuant to the
terms of this Agreement (an "Asset Sale") or engages in any change in control
transaction with a Change in Control Buyer such that Producer cannot produce and
deliver Oil to Marketer pursuant to the terms of this Agreement (a "Change in
Control Transaction"), Producer shall, at Producer's option: (a) make the Change
in Control Buyer's express acceptance of the assignment or purchase of this
Agreement from Producer an express condition to the consummation of such Asset
Sale or such Change in Control Transaction; or (b) terminate this Agreement and,
within 5 calendar days following the date of such termination, pay Marketer by
wire transfer of immediately available funds to an account designated by
Marketer an amount equal to the Marketing Fees Marketer expected to collect from
Producer during the lesser of the 12-month period following the date of
termination and the balance of the Initial Term or then-current Renewal Term, as
applicable, based on the Marketing Fees Marketer collected from Producer and the
Metric Tons of Oil Marketer purchased from Producer during the preceding
three-month period.




ARTICLE IV
Indemnification; Insurance




--------------------------------------------------------------------------------





4.1    Indemnification.


(a)    Mutual Indemnification Obligation. Each party (as such, an "Indemnitor")
agrees to indemnify, defend and hold harmless the other party and its affiliates
and their officers, directors, employees and agents (as such, an "Indemnitee")
from and against any and all claims, demands, causes of action, damages,
liabilities, fines, penalties and expenses, including, without limitation,
expenses of investigation, settlement, litigation and attorney's fees and costs
incurred in connection therewith arising out of or resulting from: (i) any
breach of this Agreement by Indemnitor or its employees, agents, contractors or
representatives; (ii) the negligence or willful misconduct of Indemnitor or its
employees, agents, contractors or representatives; or (iii) the Indemnitor's
failure to comply with any applicable federal, state or local law, ordinance,
permit, order, rule or regulation. If the event giving rise to the
indemnification obligation of Marketer and Producer under this Section 4.1(a)
arises from the concurrent negligence or fault of both Marketer and Producer (or
their respective employees, agents, contractors or representatives), each
party's indemnification obligations under this Section 4.1(a) shall be in
proportion to the percentage of that party's negligence or fault.


(b)    Notice of Claim. In the event Marketer seeks indemnification on behalf of
a Marketer Indemnitee, or Producer seeks indemnification on behalf of a Producer
Indemnitee, such party seeking indemnification shall give written notice to the
Indemnitor specifying the facts constituting the basis for such claim and the
amount, to the extent known, of the claim asserted (a "Claim").


(c)    Third Party Claims. If an Indemnitee is entitled to indemnification
pursuant to Section 4.1(a) because of a claim asserted by any claimant who is
not an Indemnitee under this Agreement (a "Third Person"), the Indemnitee shall
give the Indemnitor reasonably prompt notice thereof after such assertion is
actually known to the Indemnitee. The Indemnitor shall have the right, upon
written notice to the Indemnitee, and using counsel reasonably satisfactory to
the Indemnitee, to investigate, secure, contest or settle the Claim alleged by
such Third Person (a "Third Person Claim") with its own counsel at its own
expense, provided that the Indemnitor has unconditionally acknowledged to the
Indemnitee in writing its obligation to indemnify the persons to be indemnified
pursuant to Section 4.1(a) with respect to such Third Person Claim. The
Indemnitee may thereafter participate in (but not control) the defense of any
such Third Person Claim with its own counsel at its own expense, unless separate
representation is necessary to avoid a conflict of interest, in which case such
representation shall be at the expense of the Indemnitor. Unless and until the
Indemnitor so acknowledges its obligation to indemnify, the Indemnitee shall
have the right, at its option, to assume and control the defense of the Claim
and to look to the Indemnitor for the full amount of the costs of defense. The
failure of the Indemnitor to respond in writing to the aforesaid notice of the
Indemnitee with respect to such Third Person Claim within 30 calendar days after
receipt thereof shall be deemed an election not to defend such Third Person
Claim. If the Indemnitor does not so acknowledge its obligation to indemnify and
assume the defense of any such Third Person Claim: (i) the Indemnitee may defend
against such claim, in such manner as it may deem reasonably appropriate,
including, without limitation, settling such claim, after giving notice of the
same to the Indemnitor, on such terms as the Indemnitee may deem reasonably
appropriate; and (ii) the Indemnitor may participate in (but not control) the
defense of such action, with its own counsel at its own expense. Marketer and
Producer shall make available to each other all relevant information in their
possession relating to any such Third Person Claim and shall cooperate in the
defense thereof.




--------------------------------------------------------------------------------





4.2    Disclaimer. OTHER THAN FOR LIABILITY ARISING FROM A PARTY'S BREACH OF
SECTION 5.1 OF THIS AGREEMENT OR FROM A PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER MARKETER NOR PRODUCER SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


4.3    Producer's Insurance Obligation. Producer shall maintain at all times
during the term of this Agreement: (a) workers' compensation insurance as
prescribed by applicable federal, state or local law, ordinance, permit, order,
rule or regulation; and (b) commercial general liability insurance with a
per-occurrence limit of not less than $2,000,000 (or higher limits as may be
required by applicable law), which coverage can be provided through a
combination of primary and umbrella policies and which policy(ies) shall
identify Marketer as an additional insured party with respect to the operation
of the Facility. As to all policies described in this Section 4.3, Producer
shall provide Marketer with at least 30 calendar days' written notice prior to
the effective date of cancellation or any material change of any such
policy(ies) and, upon any request from Marketer, immediately instruct its
insurer(s) to provide Marketer with certificates of insurance evidencing
coverage that is required by this Section 4.3. Producer agrees that the policy
limits set forth in this Section 4.3 are minimum limits and shall not be
construed to limit Producer's liability.


ARTICLE V
General Terms and Conditions


5.1    Confidentiality and Nondisclosure Obligations. Marketer and Producer
agree that all information obtained by one party from the other party in the
course of negotiating or performing this Agreement, whether furnished in written
or oral form, as well as any information that is generated from such information
or derived from tours of a party's facilities or review of a party's products,
technology and any drawing, schematic diagrams or other technical information
relating thereto, is "confidential" and shall be held strictly confidential by
the receiving party and not revealed to any third party during the term of this
Agreement and during the five-year period following the expiration or
termination of this Agreement without the disclosing party's prior written
approval. Marketer and Producer shall use the other party's confidential
information solely and exclusively for carrying out and performing under this
Agreement.


5.2    Force Majeure. For purposes of this Agreement, "force majeure" means any
event or condition, not existing as of the Effective Date, not reasonably
foreseeable as of such date and not reasonably within the control of any party,
that prevents, in whole or in material part, the performance by a party of its
obligations under this Agreement, except an obligation on the part of such party
to make any payment pursuant to this Agreement. Without limiting the generality
of the foregoing, the following shall constitute events or conditions of force
majeure: acts of state or governmental action, riots, war, acts of terrorism,
sabotage, strikes, lockouts, prolonged shortage of energy supplies, fire, flood,
hurricanes, earthquakes, lightning and explosion. Any party affected by an event
or condition of force majeure shall, upon providing prompt written notice to the
other party, be excused, subject to the following sentence, from performance
under this Agreement to the extent and for so long as such event or condition so
prevents its performance, provided that the party so affected shall use
reasonable efforts to avoid or remove the cause of non-performance and shall
continue performance under this Agreement immediately upon the removal of such
causes. If the event or condition of force majeure causing non-performance shall
continue for more than 60 consecutive calendar days and such event shall have a
material adverse effect upon the operations, financial condition, property
rights or business prospects of the party whose




--------------------------------------------------------------------------------



performance is not prevented by the event of force majeure, the party whose
performance is not prevented by the event of force majeure, upon the expiration
of the above period and so long as the event or condition of force majeure is
continuing, may terminate this Agreement by giving notice of such termination to
the other party.


5.3    Governing Law, Venue and Attorneys' Fees. Any claim, controversy or
dispute arising out of or in connection with this Agreement shall be governed by
the laws of the State of Minnesota without regard to its principles of conflicts
of law. Marketer and Producer irrevocably agree to the exclusive jurisdiction of
the federal and state courts resident in St. Paul, Minnesota, unless Marketer
and Producer otherwise agree in writing to an alternative venue or dispute
resolution mechanism. If any legal action is brought by either Marketer or
Producer arising out of or in connection with this Agreement, the prevailing
party shall be entitled to an award of reasonable attorneys' fees and related
costs.


5.4    Independent Contractors. Marketer and Producer are independent
contractors, and nothing set forth in this Agreement shall be construed to
constitute Marketer and Producer as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.


5.5    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Marketer and Producer with regard to the subject matter of
this Agreement and no other written or oral agreements, undertakings, promises,
warranties or covenants respecting such subject matter, whether prior to or
after the Effective Date, shall constitute an amendment to this Agreement unless
such written or oral agreement, undertaking, promise, warranty or covenant
complies with Section 5.6 of this Agreement.


5.6    Amendments. This Agreement may be amended only by a written agreement
executed by Marketer and Producer.


5.7    Waivers. No waiver of any provision or condition of this Agreement by
Marketer or Producer shall be valid unless set forth in a writing signed by such
party. No such waiver shall be deemed to be a waiver of any other or similar
provision or condition, or of any future event, act, breach or default.


5.8    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given: (a) when delivered if personally
delivered by hand, with written confirmation of receipt; (b) when received if
sent by a recognized overnight courier service, receipt requested; (c) five
business days after being mailed, if sent by first class mail, return receipt
requested; or (d) when receipt is acknowledged by an affiunative act of the
party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device provided that such acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device. Until a party receives written notice in
the manner prescribed by this Section 5.8 to the contrary from the other party,
Marketer and Producer can assume that the following are the proper addresses of
Marketer and Producer:


As to Marketer:


CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077 Attention: Steve Markham




--------------------------------------------------------------------------------



Facsimile No.: [NUMBER]
e-mail: steve.markham@chsinc.com


As to Producer:


Highwater Ethanol, LLC
24500 US highway 14
Lamberton, MN 56152


Attention: Tom Streifel or Brian Kletscher


e-mail: tom.streifel@highwaterethanol.com or
brian.kletscher@highwaterethanol.com


5.9    Partial Invalidity. In the event that any provision of this Agreement is
found invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction or an arbitration tribunal, such provision shall be limited to the
minimum extent necessary to render the same valid and enforceable, or shall be
excised from this Agreement, as circumstances may require, and this Agreement
shall be construed as if the provision had been incorporated into this Agreement
as so limited, or as if the provision had not been included in this Agreement,
as the case may be, and enforced to the maximum extent permitted by applicable
law.


5.10     Headings. Headings of sections and subsections in this Agreement are
for convenience of reference only and shall not be construed as a part of this
Agreement or as limiting or defining the scope of any term or provision of this
Agreement.


5.11    Assignment. This Agreement shall be binding upon and shall inure to the
benefit of Marketer and Producer and their respective successors and assigns;
provided, however, that Producer shall not assign its right or delegate its
duties under this Agreement without the express prior written consent of
Marketer, which consent may be granted or withheld in the sole and absolute
discretion of Marketer. Any change in control of Producer, whether by operation
of law or otherwise, including, without limitation, pursuant to any bankruptcy,
liquidation or similar proceeding, shall constitute an assignment for purposes
of this Section 5.11.


5.12    Counterparts. This Agreement may be executed in multiple identical
counterparts, any of which may contain the signatures of less than all of the
parties, and all of which together shall constitute a single agreement.


5.13 Construction. This Agreement, including the Exhibit to this Agreement, has
been negotiated by Marketer and Producer and no general rule of contract
construction requiring an agreement to be more stringently construed against the
drafter or proponent of any particular provision may be applied in the
construction or interpretation of this Agreement. Unless otherwise expressly
provided in this Agreement, the word "including" does not limit the preceding
words or terms.


5.14 Remedies Cumulative. Except as otherwise set forth in this Agreement, all
remedies set forth in this Agreement are cumulative and concurrent and are in
addition to all other available remedies at law or in equity to which Marketer
or Producer may be entitled.


(Remainder of page intentionally left blank; signature page follows)




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Marketer and Producer have executed this Distillers Crude
Corn Oil Marketing Agreement as of the Effective Date.


 
CHS Inc.
 
 
 
By: /s/ Steve Markham
 
Name: Steve Markham
 
Its: Merchant
 
 
 
Highwater Ethanol, LLC
 
 
 
By: /s/ Brian Kletscher
 
Name: Brian Kletscher
 
Its: CEO





